            Case: 1:20-mc-00002-SNLJ Doc. #: 3 Filed: 02/05/20 Page: 1 of 2 PageID #: 23
                                IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF MISSOURI

NIANTIC, INC.,                       )
                                     )
                        Plaintiff,   )       Case No. 20-mc-00002-SNLJ
                                     )
v.                                   )
                                     )       Subpoena relating to Civil Action No. 19-cv-03425
GLOBAL++, et al.,                    )       (Pending in the U.S. District Court for the Northern
                                     )       District of California)
                      Defendants.    )


                NOTICE OF VOLUNTARY DISMISSAL OF MISCELLANEOUS ACTION


       PLEASE TAKE NOTICE THAT, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i) and 41(c),

       1.       Movant Matthew Johnson hereby withdraws his Motion to Quash (Dkt.1) and voluntarily

dismisses this Miscellaneous Action. Niantic, Inc. has withdrawn the subpoena that was the subject of the

Motion to Quash, rendering this Miscellaneous Action moot. No party has served any responsive pleading or

motion, and no evidence has been introduced in this matter. Accordingly, this Miscellaneous Action is subject

to voluntary dismissal without a court order in accordance with Rule 41(a)(1)(A)(i) and 41(c).




                                                    /s/ John F. Scott
                                                    ________________________________
                                                    John F. Scott - #46087MO

                                                    THE SCOTT LAW GROUP, LLC
                                                    357 North Main St. / P.O. Box 1288
                                                    Poplar Bluff, MO 63901
                                                    (573)-785-4688
                                                    (573)-785-3197 Fax\
                                                    jfs@semol.net

                                                    ATTORNEY FOR MOVANT
                                                    MATTHEW JOHNSON
          Case: 1:20-mc-00002-SNLJ Doc. #: 3 Filed: 02/05/20 Page: 2 of 2 PageID #: 24
                                         CERTIFICATE OF SERVICE

   The undersigned hereby certifies that a copy of the foregoing has been filed electronically on the 5th day of

February, 2020. Notice of this filing will be sent to the all parties by operation of the Court’s electronic filing

system. Parties may access this filing through the Court’s electronic filing.



                                                      /s/ John F. Scott
                                                      _________________________________
                                                      John F. Scott
